DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	Applicants’ amendments to the claims filed after final November 15, 2022 overcome the rejections of record and have therefore been entered.  Following further search and consideration new grounds of rejection have been found to preclude patentability of the claimed subject matter. Indications of allowable subject matter, as set forth in the Final Office Action dated August 29, 2022, are withdrawn and the new grounds of rejections are presented below.  This action is made NON-FINAL.

Claim Interpretation
	Claim 1 sets forth a proportion of Ni at an “outermost surface” of the Fe-Ni diffusion layer.  Applicants’ specification does not explicitly define what region of the Fe-Ni diffusion layer constitutes the outermost surface.  Further, guidance, such as the region tested by applicants was not readily found.  Absent a clear definition by applicants the term is provided its broadest reasonable interpretation in light of the specification.  Applicants disclose that the Ni proportion at the outermost surface of the Fe-Ni diffusion layer is set to provide excellent scratch resistance and corrosion resistance.  The outermost surface of the Fe-Ni diffusion layer is therefore understood to be the surface which is exposed to the environment or a region extending form the outermost surface (at depth of 0) to a depth not more than that which provides for the instant corrosion and scratch resistant properties of the Fe-Ni diffusion layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Imashiro et al. (JP 2009263727 A, herein referring to the English language translation form the EPO dated December 9, 2022 (8 pages)) in view of Saito et al. (PGPub US 20160160308).
Imashiro et al. disclose a Ni-plated sheet for a container to be used as a can for a battery (page 2 paragraph 5 and page 6 paragraph 2).  Because a battery may be constructed from the steel can it is considered to be an outer tube can.
	Imashiro et al. disclose a steel sheet having an Fe-Ni diffusion layer, the base steel sheet comprising, for example, an ultra-low carbon steel to such Nb, Ti, etc. is added (page 4 paragraph 3).  Imashiro et al. do not appear to explicitly disclose the elemental proportions of the steel, specifically the niobium content, however Saito et al. disclose a steel sheet for can containers such as those furnished in dry batteries, household electrical appliances and electric parts, automobile parts and the like (paragraph 003), the steel sheet having a low carbon content and containing niobium (paragraph 0031).  The steel sheet disclosed by Saito et al. exhibits excellent drawability and buckling strength (paragraph 0001), properties important to the formation of the battery can of Imashiro et al. where the steel is subjected to drawing (Imashiro et al. page 5 paragraph 0001).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to use the steel sheet of Saito et al. as the steel sheet of Imashiro et al. where Imashiro et al. disclose the use of ultra-low carbon steels containing additions such as niobium, and where the steel sheet of Saito et al. provides for excellent drawability and comprises niobium to enhance hardness.  Where the steel sheet of Saito et al. is used, the elemental proportions include niobium at 0.010 to 0.50 weight % (Saito et al. paragraph 0035) which anticipates applicants’ claimed range of 0.010 to 0.050 mass % (mass percent being equal to weight percent).
The Fe-Ni diffusion layer of Imashiro et al. comprises a more preferable adhesion amount of Ni of 0.1 g/m2 to 0.8 g/m2 (100 to 800 mg/m2), 0.8 g/m2 set as a limit from an economic point of view (paragraph spanning pages 3-4).  An adhesion amount of nickel of 100 to 800 mg/m2 overlaps applicants’ claimed range of 50 to 500 mg/m2 in terms of the amount of Ni  per one surface of the steel sheet. One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from within the range disclosed by Imashiro et al. including values which fall within the claimed range. MPEP 2144.05.
Imashiro et al. do not appear to explicitly disclose the proportion of Ni at an outermost surface of the Fe-Ni diffusion layer, however one of ordinary skill in the art would expect substantially identical materials treated in a substantially identical manner to have substantially identical properties. MPEP 2112 V.
Applicants disclose a steel can where a steel sheet comprises (by mass):  carbon at not more than 0.010%, silicon at an amount of not more than 0.02%, manganese at not more than 0.60%, phosphorous at not more than 0.020%, sulfur at not more than 0.020%, nickel at not more than 0.05%, nitrogen at not more than 0.0050%, niobium at 0.010 to 0.05%, and chromium at not more than 1.0%, with the balance being iron and inevitable impurities (present specification paragraph 0010).  The steel sheet is provided with a Fe-Ni diffusion layer with a deposition amount of 50 to 500 mg/m2 in terms of the amount of Ni per one surface of the steel sheet and having a thickness from 0.010 to 0.500 µm.  The Fe-Ni layer is formed by preforming pretreatment as necessary followed by plating nickel where the bath may be a watts bath.  The plated steel sheet is then subjected to annealing at a soaking temperature of 600 to 800℃ with a preferable retention time of 10 to 60 seconds.  (applicants’ specification, paragraphs 0032 and 0033).
The steel can of Imashiro et al. as modified by Saito et al. includes a steel sheet comprising (by weight):  carbon from 0.0030 to 0.0100%, silicon at 0.5% or less, manganese at 0.10 to 1.0%, phosphorus at 0.030% or less, sulfur at 0.020% or less, aluminum 0.010 to 0.100%, nitrogen at 0.0050% or less, niobium at 0.010 to 0.050%, the balance being iron and unavoidable impurities (paragraph 0031).  The steel sheet is provided with Fe-Ni layer having a thickness of 0.5 to 4µm (page 3, paragraph 4) and a more preferable adhesion amount of Ni of 0.1 g/m2 to 0.8 g/m2 (100 to 800 mg/m2). Imashiro et al. disclose formation of the Fe-Ni diffusion layer by pretreatment of the steel sheet, plating nickel using a watts bath, and annealing at a soaking temperature of 700 to 850℃ at a retention time of 20 to 60 seconds (page 4, paragraphs 4-6). 
Applicants’ disclosure differs from Shiro et al. where applicants do not appear to disclose the addition of aluminum, however Saito et al. disclose the addition of aluminum to improve drawability and anti-aging, while recognizing that excessive amounts result in degradation of properties including drawability (Saito et al. paragraphs 0042-0043).  Given that applicants do not exclude the presence of aluminum, and that aluminum provides for enhancement in properties of the steel sheet, the presence of aluminum in the prior art is not found to result in a product patentability distinct from that claimed by applicants.
Given that the steel can of Imashiro et al. as modified by Saito et al. is formed by treating substantially identical materials in a substantially identical manner, the properties of the steel can of Imashiro et al. as modified by Saito et al. would be expected to be substantially identical to the properties of the steel can disclosed by applicants’, and is therefore expected to have a proportion of Ni at an outermost surface of a Fe-Ni diffusion layer that is at least overlapping , if not within, applicants’ claimed range of 1 to 20 at.%.
Regarding applicants’ claim 3, Imashiro et al. disclose an Fe-Ni diffusion layer having a thickness that is preferably 0.5 to 4µm, which overlaps applicants’ claimed range. The lower limit is set in consideration of layer adhesion, and the maximum thickness is set with consideration of cohesive failure (page 3, paragraph 4).  One of orindary skill in the art before the effective filing date of the invention would have found it obvious to select form within the thickness values disclosed by Imashiro et al. including values which fall within the presently claimed range.
Regarding applicants’ claim 4, Saito et al. includes a steel sheet comprising (by weight):  carbon from 0.0030 to 0.0100%, silicon at 0.5% or less, manganese at 0.10 to 1.0%, phosphorus at 0.030% or less, sulfur at 0.020% or less, aluminum 0.010 to 0.100%, nitrogen at 0.0050% or less, niobium at 0.010 to 0.050%, the balance being iron and unavoidable impurities (paragraph 0031).  The lack of disclosure in the disclosure of Saito et al. is understood to indicate that nickel is not present in an amount more than that which would be considered an inevitable impurity.  Where nickel is not present or is present in amounts not more than impurity levels, the steel of Saito et al. is found to overlap, if not fall within, the claimed range of not more than 0.05 weight %.  While Saito et al. do not appear to disclose the exact range of proportions claimed by applicants’, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select form those proportions disclosed by Saito et al., including those proportions which satisfy the presently claimed requirements.

Response to Amendment/Arguments
Applicants’ amendments to the claims and arguments filed after final November 15, 2022 have been entered, and have been found to overcome the rejections as set forth in the final rejection August 29, 2022.  Following further search and consideration new grounds of rejection have been identified that preclude patentability of the present claims. The indication of allowable subject matter as presented in the Final office action dated August 29, 2022 has been withdrawn and this action is made NON-FINAL.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Krupicka/Primary Examiner, Art Unit 1784